Title: To George Washington from Jonathan Trumbull, Sr., 31 October 1776
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
New Haven Octr 31st 1776

Am to acquaint you that this State considering the near approach of the Enemy and the critical Situation of the Continental Army and the Danger of haveing the Communication cutt off, have thought proper to send a Reinforcment from our Militia, includeing all the able bodied Effective Men that can be raised out of four of our Militia Regiments, which probably will amount to about four hundred (exclusive of a Part of the 9th Regiment of this State, ordered to be stationed at Norwalk, Stamford & Greenwich) together with about 150 of our Troops of Horse, to be under the Command of Major General Wooster specially appointed for that purpose who is ordered and directed to repair with said Forces, to cooperate with you and to obey such orders as you shall give therein.
Am likewise desired by the Assembly of this State, to request your Excellency to discharge as soon as may be, all the Sick in the Militia now in Service, who shall be judged incapable of further Service, and that some way might be devised to provide blankets and Cloathing for those of the Militia who have ben so unfortunate as to loose them in retreating from the Enemy or that some suitable persons might be permitted on Furlow to repair to the various Parts of this State as may be convenient to procure those Articles of the Friends of those Soldiers, who are thus deprived of them—And would also observe that we are in hopes upon the arrival of our Troops of Horse that those now in Service may be releiv’d & they supply their Place.
We have ben amused for several days with Various Accounts of your Situation & the Movements of our Enemies, but have had no direct Intelligence, which makes us very anxious to hear from You. And am with Esteem & Regard Sir Your humble Servt

Jonth; Trumbull

